Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to scan testing.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…outputting a plurality of testing sequences to a plurality of scan chains by an encoding circuit; 
generating a plurality of scan output data according to the plurality of testing sequences by the plurality of scan chains; and 
determining whether an error exists in the plurality of scan chains exist an error or not according to the plurality of scan output data by a decoding circuit.”
The prior arts of record (US Pub 2012/0233511 to Kim as an example of such prior arts) teach scan testing using an external tester that sends encoded data to be decoded prior to scanning the test patterns, however the prior arts fail to teach the claimed specifics of:
 s in part:
“…outputting a plurality of testing sequences to a plurality of scan chains by an encoding circuit; 
generating a plurality of scan output data according to the plurality of testing sequences by the plurality of scan chains; and 
determining whether an error exists in the plurality of scan chains exist an error or not according to the plurality of scan output data by a decoding circuit.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111